United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT                        June 25, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 05-60874
                          Summary Calendar


                         MOSES APPOH ADAMS,

                                                            Petitioner,

                               versus

                        ALBERTO R. GONZALES,
                       U.S. ATTORNEY GENERAL,

                                                            Respondent.


               Petition for Review of an Order of the
                    Board of Immigration Appeals
                            (A78 551 607)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Moses Appoh Adams, a citizen of Ghana, challenges the Board of

Immigration Appeals’ (BIA) denial of his motion to reopen.              The

Government contends Adams’ petition for review is timely only as to

the denial of his motion to reconsider, while his brief challenges

only the denial of his motion to reopen.      We agree.

     Because Adams’ petition for review was not filed within 30

days of the denial of the motion to reopen, it is dismissed as to



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
that denial.   See 8 U.S.C. § 1252(b)(1); Karimian-Kaklaki v. INS,

997 F.2d 108, 111 (5th Cir. 1993).   Adams’ petition is timely as to

the BIA’s denial of his motion to reconsider.      Adams has waived

review of that denial, however, by failing to challenge it in his

brief. See Rodriguez v. INS, 9 F.3d 408, 414 n.15 (5th Cir. 1993);

Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052 (5th Cir. 1986).

Therefore, his petition is denied as to the BIA’s denial of his

motion to reconsider.

                 PETITION DISMISSED IN PART AND DENIED IN PART